DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meeks (2008/0156583).
Meeks discloses:
Claim 1: A suspension trauma relief system for use with a body harness (Fig. 8B), comprising: 
a strap (Fig. 8A; 48) comprising a distal end (Fig. 8A; nearest 52, Para. [0017]) and a proximal end (Fig. 8A; nearest 44), wherein the strap is adjustable between a shorter length and a longer length (Fig. 8A; via 44 and 50); 
an attachment device attached to the distal end of the strap (Fig. 8A; 52, Para. [0017]); and 
an adjustment mechanism (Fig. 8A; via 44 and 50) positioned along the strap adjacent to the proximal end of the strap, comprising a buckle (Fig. 8A; 50), a portion of the strap is doubled back on itself (Fig. 8A; 48A), and a keeper, wherein the adjustment mechanism is configured to allow the strap to move between the shorter length and the longer length, such that when the portion of the strap doubled back on itself increases the strap is the shorter length and when the portion of the strap doubled back on itself decreases the strap is the longer length (Fig. 8A; 48A, 50).  
Claim 5: The suspension trauma relief system of claim 1, wherein the attachment device is a carabiner (Fig. 8A; 52, Para. [0044]).  
Claim 6: The suspension trauma relief system of claim 1, wherein the attachment device is a ring (Fig. 8A; 44).  
Claim 7: The suspension trauma relief system of claim 1, wherein the keeper connects the strap with the portion of the strap doubled back on itself (Fig. 8A; 48A, 50).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meeks (2008/0156583).
Claim 8: Meeks discloses the suspension trauma relief system of claim 1, but fails to disclose wherein the keeper is at a more distal position along the strap than the buckle.  
While Meeks fails to disclose the keeper being positioned at a more distal location along the strap that the buckle it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the parts. As discussed in “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Here, the position of the keeper in relation to the buckle is inconsequential as it does not change the function of the keeper. See MPEP 2144.04(VI)(C) – Rearrangement of Parts.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Meeks (2008/0156583) as applied to claim 1 above, and further in view of Barrow (2019/0388716).
Claim 2: Meeks discloses the suspension trauma relief system of claim 1, but fails to disclose a pouch dimensioned to store the strap within it.  
However, Barrow discloses a pouch dimensioned to store the strap within it (Fig. 2; 144, Para. [0061]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suspension relief device of Meeks to include the pouch, as taught by Barrow, in order to stow the strap when not in use. 
Claim 3: Barrow discloses the suspension trauma relief system of claim 2, further wherein the pouch is permanently affixed to the body harness with stitching (Fig. 2; 144, Para. [0062]).  
Claim 4: Meeks and Barrow disclose the suspension trauma relief system of claim 2, but fail to disclose wherein the pouch is removably attached to the body harness by a loop.  
While Barrow fails to disclose a pouch removably attached to the body harness, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the pouch separable. As discussed in “In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” Here, because it would be desirable to have the pouch separable in the event the harness is damaged, the pouch assembly could be attached to another harness. See MPEP 2144.04(V)(C) – Making Separable.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolner et al.  (2006/0048998) hereinafter Wolner, and further in view of Meeks (2008/0156583).
Claim 9: Wolner discloses a suspension trauma relief system for use with a body harness (Fig. 1; 100), comprising: 
a first strap (Fig. 8; 301) and a second strap (Fig. 8; 301, Para. [0042]) each comprising a distal end (Fig. 8; 305) and a proximal end (Fig. 8; 303), and wherein each strap is adjustable between a shorter length and a longer length (Fig. 13; 305, 306, 309, Para. [0041]); 
a first attachment device attached to the distal end of the first strap (Fig. 8; 306, Para. [0042]) and a second attachment device attached to the distal end of the second strap (Fig. 8; 306, Para. [0042]); 
wherein the first attachment device and the second attachment device are configured to be releasably connected to one another (Fig. 12; 306, Para. [0042]); 
Wolner fails to disclose a first and second adjustment mechanism comprising a buckle and a keeper.
However, Meeks discloses a first adjustment mechanism (Fig. 8A; via 44 and 50)  positioned along the first strap adjacent to the proximal end of the first strap, comprising a buckle (Fig. 8A; 50), a portion of the first strap is doubled back on itself (Fig. 8A; 48A), and a keeper, wherein the first adjustment mechanism is configured to allow the first strap to move between the shorter length and the longer length, such that when the portion of the first strap doubled back on itself increases the first strap is the shorter length and when the portion of the strap doubled back on itself decreases the length of the first strap is the longer length (Fig. 8A; 48A, 50).
While Wolner fails to disclose a second adjustment mechanism, buckle and keeper, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the number of adjustment mechanisms, buckles and keepers to accommodate the second strap, since it has been held the duplication of parts has no patentable significance unless a new and unexpected result is produced. Examiner contends that the duplication of the adjustment mechanism would not produce an unexpected result, as it would not change the purpose or function of the structure. As discussed in “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).” See MPEP 2144.04(VI)(B) – Duplication of Parts.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolner et al.  (2006/0048998) hereinafter Wolner, in view of Meeks (2008/0156583) and further in view of Barrow (2019/0388716).
Claim 10: Wolner and Meeks disclose the suspension trauma relief system of claim 9, but fail to disclose a pouch dimensioned to store the first strap and second strap within the pouch.  
However, Barrow discloses a pouch dimensioned to store the strap within it (Fig. 2; 144, Para. [0061]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suspension relief device of Wolner to include the pouch, as taught by Barrow, in order to stow the strap when not in use. 
Claim 11: Barrow discloses the suspension trauma relief system of claim 10, further wherein the pouches are permanently affixed to the body harness by stitching (Fig. 2; 144, Para. [0062]).  
Claim 12: Wolner, Meeks and Barrow disclose the suspension trauma relief system of claim 10, but fail to disclose wherein the pouches are removably attached to the body harness with a loop.  
While Barrow fails to disclose a pouch removably attached to the body harness, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the pouch separable. As discussed in “In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” Here, because it would be desirable to have the pouch separable in the event the harness is damaged, the pouch assembly could be attached to another harness. See MPEP 2144.04(V)(C) – Making Separable.
Claim 13: Meeks discloses the suspension trauma relief system of claim 9, wherein one of the first or second attachment devices is a carabiner (Fig. 8A; 52, Para. [0044]).  
Claim 14: Meeks discloses the suspension trauma relief system of claim 9, wherein one of the first or second attachment devices is a ring (Fig. 8A; 44).  
Claim 15: Meeks discloses the suspension trauma relief system of claim 9, wherein the adjustment mechanisms are a buckle (Fig. 8A; 50).  
Claim 16: Meeks discloses the suspension trauma relief system of claim 9, wherein the strap is individually adjustable (Fig. 8A; 48A, 50).  
Regarding claims 10-16, Wolner fails to disclose a second pouch, a second carabiner and a second adjustment mechanism, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the number of components to accommodate the second strap, since it has been held the duplication of parts has no patentable significance unless a new and unexpected result is produced. Examiner contends that the duplication of the adjustment mechanism would not produce an unexpected result, as it would not change the purpose or function of the structure. As discussed in “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).” See MPEP 2144.04(VI)(B) – Duplication of Parts.
Claim 17: Wolner, Meeks and Barrow disclose the method of using a suspension trauma relief system, comprising the steps of: removing the straps (Wolner - Fig. 8; 301, Para. [0042]) from pouches located on a body harness (Barrow - Fig. 2; 144, Para. [0061]); 
connecting the distal ends of the straps to one another using the attachment devices (Meeks - Fig. 8A; 52);
 placing the user's feet on straps in order to redistribute user's body weight; and
 adjusting the straps to the user's desired length.  
Claim 18: The method of claim 17, further comprising the step of placing the pouches on the user's body harness (Barrow - Fig. 2; 144, Para. [0061]).
Regarding claims 17-18, the examiner takes the position that the method claims of claims 17-18 are necessitated by the assembly of independent claims 1 and 9 because claims 17-18 fail to impose any additional structural limitations to those of claims 1 or 9. The steps provided can obviously be seen in the above rejections because the straps, pouches and attachment devices are provided, where the pouches are attached to the harness and the straps with their respective attachment devices are stowed in the pouches. Thus, the claimed method steps are shown and claims 17-18 are rejected in view of the rejection of claims 1 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635